469 F.2d 291
UNITED STATES of Americav.Richard Francis LEWIS, Appellant.
No. 72-1346.
United States Court of Appeals,Third Circuit.
Submitted Under Third Circuit Rule 12(6) Nov. 13, 1972.Decided Nov. 14, 1972.

William W. Stainton, Arnold, Bricker, Beyer & Barnes, Lancaster, Pa., for appellant.
Carmen C. Nasuti, Asst. U. S. Atty., Philadelphia, Pa., for appellee.
Before ALDISERT, GIBBONS, and HUNTER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This appeal from a conviction on five counts for violation of the National Firearms Act, 26 U.S.C. Sec. 5841(b) (Supp. 1972), presents Fourth Amendment questions of search and seizure.  We believe that all the contentions presented by appellant received appropriate consideration in the opinion of the trial judge.  The Honorable Donald W. VanArtsdalen, 350 F.Supp. 813 (E.D.Pa.1972).


2
The judgment of the district court will be affirmed.